Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 1975, which affirmed a decision of the referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 11, 1974 because she voluntarily left her employment without good cause. The decision appealed from is supported by substantial evidence and must be affirmed (Matter of Lynch [Catherwood], 32 AD2d 704). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.